The opinion of the Court was delivered by
Mr. Justice Grimke.
I tried this cause, and was of opinion that the clause of the act was obsolete; but as I wished to obtain the opinion of my brethren on this subject, I decreed for the plaintiff, and desired that an appeal might be made to this Court: for where I find a clause in an act, which, although not acted upon for many years, has not been repealed by the Legislature, I should, with great diffidence, declare the same to be inoperative. This act was passed in 1706, above 100 years ago, and was intended as one of the means of establishing the Episcopal Church in preference to all others in the then province, and to prevent all marriages taking place, unless the ceremony was performed by some clergyman, •and who also was forbidden, under a penalty, from marrying any persons who were forbidden to be married by the table of marriages. But since the establishment of our free Constitution, the act is totally inapplicable to our change and *352situation, and must, therefore, be considered as obsolete. The motion to reverse the decisi°n of the Circuit Court- must, therefore, be granted.
Cotcock, JYott, Cheves, Gantt, and Johnson, J. concurred;